 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
 9
10
     Scott Johnson,                                  )   Case: 2:14‐cv‐02838‐WBS‐AC
11                                                   )
              Plaintiff,                             )
12                                                   )   [PROPOSED] ORDER ON REQUEST TO VACATE
       V.                                            )   DEBTOR EXAM
13
     Charan Singh Dhillon, et al.,                   )
                                                     )
14            Defendants.                            )   Date:       7/17/19
                                                     )   Time:       10:00 am
15                                                   )   Courtroom: 26
                                                     )
16                                                   )
17
18                                                   ORDER
19          Having read the foregoing Request and good cause appearing therefore, it is hereby
20          ordered that the Judgment Debtor Exam for Charan Singh Dhillon, scheduled for
21          7/17/19 is vacated.
22
23          Dated: July 16, 2019                  _____________________________________
24                                                        ALLISON CLAIRE
                                                         US MAGISTRATE JUDGE
25
26
27
28

     (Proposed) Order on Request to Vacate Exam
